The sole question brought up for our determination in this case is whether or not the "Miami Review *Page 70 
and Daily Record" is a newspaper within the terms of the statutes of this State providing for constructive service by publication. The chancellor below decided this question in the affirmative.
We have examined the record and briefs of counsel, attached to which are copies of the "Miami Review and Daily Record" in which the service by publication in this cause was run. Our conclusion is that the decree of the chancellor is correct and it is affirmed on authority of Culclasure v. Consolidated Bond Mortgage Co. et al., 94 Fla. 764, 114 So.2d 540.
Affirmed.
WHITFIELD, P. J., AND BUFORD, J., concur.